Citation Nr: 0933920	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to May 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities (TDIU).

In December 2008, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a decision letter of record as well as 
the Veteran's testimony indicate that the Veteran was awarded 
Social Security Administration (SSA) disability benefits in 
October 2008.  The claims files do not reflect that efforts 
have been made to obtain corresponding medical records.  
Furthermore, the Veteran and his representative have stated 
that the Veteran is receiving SSA benefits for his service 
connected disabilities, including posttraumatic stress 
disorder (PTSD), bilateral shoulder arthritis and a lower 
back condition.  Accordingly, efforts to obtain medical 
documentation from SSA are required, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the Veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).

At the hearing, the Veteran testified that he was receiving 
treatment for his service-connected psychiatric condition for 
New Mexico Behavioral Health Institute.  The claims also 
shows that the Veteran has received VA outpatient treatment, 
with records in the file dated up to May 2007.  The records 
of treatment for the New Mexico Behavioral Health Institute 
should be obtained, as well as any VA treatment records dated 
after May 2007.  Any records obtained must be associated with 
the claims file.  

The Veteran testified that he resigned from his job due to 
his service-connected disabilities and has submitted a letter 
dated in April 2008 indicating that he resigned from his job 
to prevent being terminated due to problems at work he 
associated with his service-connected psychiatric disability.  
In light the evidence and testimony of record, the 
appropriate VA examinations should be afforded to the Veteran 
to determine if his service-connected disabilities preclude 
him from obtaining and maintaining employment.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior medical treatment.  
38 C.R.F. § 3.159 (2008); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
files.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.

2.  The RO should obtain all outstanding 
treatment record of the Veteran from the 
New Mexico Behavioral Health Institute.  
The aid of the Veteran in securing these 
records, including any necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records has negative results, that fact 
should clearly be documented in the 
claims file.

3.  The RO should obtain the Veteran's VA 
outpatient treatment records from May 
2007 to the present. All records obtained 
must be associated with the claims file.

4.  After the above development has been 
completed, the Veteran should be afforded 
the appropriate VA examinations to 
determine the current severity of his 
service-connected PTSD, hiatal hernia, 
bilateral shoulder disabilities and low 
back disability.  Each examiner must 
review the claims folder, including a 
complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, each examiner must state an 
opinion as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
alone render him unable to secure or 
follow a substantially gainful 
occupation.  Each examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
Veteran's claim in light of all pertinent 
evidence and legal authority.  Should any 
action remain adverse to the Veteran, 
both he and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

